08-4868-ag
    Zhu v. Holder
                                                                                   BIA
                                                                          Balasquide, IJ
                                                                          A 099 669 124
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 22 nd day of March, two thousand ten.

    PRESENT:
             ROBERT D. SACK,
             REENA RAGGI,
             GERARD E. LYNCH,
                Circuit Judges.
    _______________________________________

    AI JUAN ZHU,
             Petitioner,

                        v.                                 08-4868-ag
                                                           NAC
    ERIC H. HOLDER, JR., * U.S. ATTORNEY
    GENERAL,
             Respondent.
    ______________________________________
    FOR PETITIONER:               Theodore N. Cox, New York, New York.



                    *
              Pursuant to Federal Rule of Appellate Procedure
        43(c)(2), Attorney General Eric H. Holder, Jr., is
        automatically substituted for former Attorney General
        Michael B. Mukasey as respondent in this case.
FOR RESPONDENT:        Michael F. Hertz, Acting Assistant
                       Attorney General, Mary Jane Candaux,
                       Assistant Director, Kathleen Kelly
                       Volkert, Trial Attorney, Office of
                       Immigration Litigation, Civil
                       Division, United States Department
                       of Justice, Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Ai Juan Zhu, a native and citizen of China,

seeks review of a September 10, 2008 order of the BIA

affirming the November 16, 2006 decision of Immigration

Judge (“IJ”) Javier Balasquide denying her application for

asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).   In re Ai Juan Zhu, No.

A 099 669 124 (B.I.A. Sept. 10, 2008), aff’g No. A 099 669

124 (Immig. Ct. N.Y. City Nov. 16, 2006).   We assume the

parties’ familiarity with the underlying facts and

procedural history in this case.

    Under the circumstances of this case, we review the

decision of the IJ as supplemented by the BIA.   See Yan Chen

v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   The

applicable standards of review are well-established.    See


                             2
8 U.S.C. § 1252(b)(4)(B); Corovic v. Mukasey, 519 F.3d 90,

95 (2d Cir. 2008); Salimatou Bah v. Mukasey, 529 F.3d 99,

110 (2d Cir. 2008).

    Substantial evidence supports the IJ’s adverse

credibility determination, and, accordingly, his finding

that Zhu failed to demonstrate that she suffered past

persecution.   Zhu does not directly challenge the IJ’s

finding of discrepancies in Zhu’s testimony and written

submissions regarding: (1) the date family planning

officials notified her to report for a gynecological

examination; (2) the date that an IUD was forcibly inserted;

and (3) the date her home was demolished.   Thus, Zhu has

waived any challenge to those findings, Yueqing Zhang v.

Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005), and

they stand as valid bases for the IJ’s adverse credibility

determination, see Shunfu Li v. Mukasey, 529 F.3d 141, 146-

147 (2d Cir. 2008).

    Further, although Zhu does challenge the IJ’s finding

that she was evasive in answering questions, that finding

was reasonable.   See 8 U.S.C. § 1252(b)(4)(B); Corovic v.

Mukasey, 519 F.3d at 95.   For example, while Zhu testified

that her son was killed when family planning officials


                              3
demolished her home, she claimed that she could not remember

whether she complained to the authorities about his death.

To the extent Zhu offered an explanation for this

discrepancy, a reasonable factfinder would not be compelled

to credit it.   See Ming Shi Xue v. BIA, 439 F.3d 111, 125

(2d Cir. 2006); Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d

Cir. 2005).

    We need not reach the IJ’s remaining credibility

findings, because, even if they were in error, remand would

be futile given the unchallenged and non-erroneous findings

discussed above.   See Xiao Ji Chen v. U.S. Dep’t of Justice,

471 F.3d 315, 339 (2d Cir. 2006).   Ultimately, substantial

evidence supported the IJ’s adverse credibility

determination and, accordingly, his conclusion that Zhu did

not suffer past persecution.   See 8 U.S.C. § 1252(b)(4)(B);

Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).

    Absent past persecution, applicants may establish

eligibility for asylum by showing that they subjectively

fear persecution on account of an enumerated ground and that

their fear is objectively reasonable.   See Ramsameachire v.

Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).   In this case,

the IJ’s determination that Zhu failed to demonstrate a


                               4
well-founded fear of persecution on account of the expected

birth of her second child was supported by substantial

evidence.     See Jian Hui Shao v. Mukasey, 546 F.3d 138, 174

(2d Cir. 2008) (upholding BIA’s case-by-case framework for

analyzing such claims).

    Accordingly, the agency did not err in denying Zhu’s

application for asylum and withholding of removal.     See Paul

v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).     Zhu does not

challenge the agency’s denial of her application for CAT

relief.

    For the foregoing reasons, the petition for review is

DENIED.     As we have completed our review, any pending motion

for a stay of removal in this petition is DISMISSED as moot.

Any pending request for oral argument in this petition is

DENIED in accordance with Federal Rule of Appellate

Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                                5